AGREEMENT AND GENERAL RELEASE
THIS AGREEMENT AND GENERAL RELEASE (the “Agreement”) is made and entered into as
of this 20th day of July, 2020, by and among Kingstone Companies, Inc. (“KINS”),
Kingstone Insurance Company (“KICO” and together with KINS, “KINGSTONE” or the
“Company”), and Victor Brodsky (“EMPLOYEE”).
WHEREAS, EMPLOYEE is an employee of KINGSTONE;
WHEREAS, KINGSTONE and EMPLOYEE have agreed that it is in the best interest of
all parties that EMPLOYEE end his employment with KINGSTONE effective as of
September 30, 2020 (the “Separation Date”); and
WHEREAS, the purpose of this Agreement is to set forth the payments and benefits
that will be provided to EMPLOYEE, and the obligations of the parties in
connection with, EMPLOYEE’s continuation of services through the Separation Date
and the termination of his employment.
FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:
1. Continuation and Termination of Employment.
(a) EMPLOYEE shall devote all of his working time for KINGSTONE through the
Separation Date (the “Continuation of Employment Period”).  During the
Continuation of Employment Period, EMPLOYEE shall devote his best efforts,
energy and skill to the services of KINS as its Chief Financial Officer and
Treasurer and of KICO as its Chief Financial Officer and Executive Vice
President, and the promotion of KINGSTONE’s interest, shall not take part in
activities detrimental to the best interests of KINGSTONE, and shall not begin
employment, or begin an engagement as a consultant or independent contractor
with, or provide any services to, any other person or other entity (“Person”)
without the prior written consent of an authorized representative of KINGSTONE;
provided, however, that, during the Continuation of Employment Period, EMPLOYEE
shall be permitted to continue to provide consulting services to Persons outside
of the Company’s industry (of the type heretofore provided) so long as such
services are not provided during the Company’s regular business hours and do not
interfere with EMPLOYEE’s full-time responsibilities to the Company.
(b) KINGSTONE and EMPLOYEE agree that EMPLOYEE’s employment with KINGSTONE will
cease effective on the Separation Date. On the Separation Date, EMPLOYEE shall
be removed from all positions, directorships and offices he holds with
KINGSTONE, including but not limited to the position of Chief Financial Officer
and Treasurer of KINS and Chief Financial Officer, Executive Vice President and
a director of KICO.  EMPLOYEE acknowledges and agrees that, in the event a new
Chief Financial Officer is hired by KINGSTONE prior to the Separation Date, he
will resign his position as a Chief Financial Officer of KINGSTONE, it being
understood that such resignation will not affect his continuing employment
through the Separation Date or the compensation to which he is entitled.  Except
as otherwise stated herein, EMPLOYEE’s participation in all employee benefit
plans of KINGSTONE will cease on the Separation Date.

--------------------------------------------------------------------------------

(c) EMPLOYEE confirms that his decision to end his employment with KINGSTONE is
voluntary and he has no disagreements with KINGSTONE management.  EMPLOYEE
acknowledges and agrees that KINGSTONE is authorized to include such
confirmation in any regulatory filings, including with the New York State
Department of Financial Services and the Securities and Exchange Commission. 
KINGSTONE will acknowledge, in any communications relating to the reasons for
the cessation of EMPLOYEE’s employment, that it was a voluntary decision made by
EMPLOYEE to pursue other interests and not directed by KINGSTONE.
2. Payments and Benefits Upon Termination.
(a) Subject to EMPLOYEE’s compliance with his covenants set forth in this
Agreement and his execution on the Separation Date of the Release Confirmation
(as hereinafter defined), KINGSTONE shall pay EMPLOYEE the following amounts and
provide the following benefits in connection with EMPLOYEE’s termination of
employment:
(i) $155,968.75, representing five (5) months of EMPLOYEE’s base salary, payable
in accordance with the normal payroll practices of the Company on the day
following the date on which the Release Confirmation given on the Separation
Date may be revoked pursuant to Paragraph 15 (provided that EMPLOYEE does not
revoke the Release Confirmation prior to such outside date);
(ii) continuing group health insurance coverage pursuant to and in accordance
with section 4980B of the Internal Revenue Code of 1986, as amended (“COBRA”),
with KINGSTONE being responsible for the payment of the applicable premium for
such coverage for the period commencing on the day immediately following the
Separation Date and ending on the earlier of (A) the date on which EMPLOYEE
obtains health insurance coverage through another Person or (B) February 28,
2021, provided that the amount for which KINGSTONE shall be responsible shall be
no more than $2,175 per month; and
(iii) continued vesting of all previously granted but unvested stock and option
awards as of the Separation Date, as reflected on Schedule A attached hereto, in
accordance with the applicable vesting schedule as if EMPLOYEE had continued to
be employed by KINGSTONE, notwithstanding any provision to the contrary in any
operative agreement concerning such stock and option awards.
(b) The amounts to be paid and benefits to be provided to EMPLOYEE pursuant to
paragraph (a) above, together with EMPLOYEE’s base salary through the Separation
Date, shall constitute the sole and exclusive rights and remedies of EMPLOYEE
with regard to all services provided through the Separation Date, and EMPLOYEE
shall not be entitled to any other or further compensation, rights or benefits. 
Nothing herein shall be deemed a waiver of any rights that KINGSTONE may have in
connection with any breach or violation by EMPLOYEE of any representation or
covenant set forth herein.

--------------------------------------------------------------------------------

3. General Release.
(a) In consideration of the payments and benefits to be made and provided by
KINGSTONE to EMPLOYEE pursuant to Paragraph 2 above, EMPLOYEE, with full
understanding of the contents and legal effect of this Agreement and having the
right and opportunity to consult with his counsel, and subject to the exceptions
set forth in Paragraph 3(b) below, releases and discharges KINS and KICO and
their respective officers, directors, board members, supervisors, managers,
employees, agents, representatives, attorneys, divisions, subsidiaries and
affiliates, and all related entities of any kind or nature, and its and their
predecessors, successors, heirs, executors, administrators, and assigns
(collectively, the “KINGSTONE Released Parties”) from any and all claims,
actions, causes of action, grievances, suits, charges, or complaints of any kind
or nature whatsoever, that he ever had or now has, whether fixed or contingent,
liquidated or unliquidated, known or unknown, suspected or unsuspected, and
whether arising in tort, contract, statute, or equity, before any federal,
state, local, or private court, agency, arbitrator, mediator, or other entity,
regardless of the relief or remedy.  Without limiting the generality of the
foregoing, it being the intention of the parties to make this General Release as
broad and as general as the law permits (subject to the exceptions set forth in
Paragraph 3(b) below), this Release specifically includes any and all subject
matters and claims arising from any alleged violation by the KINGSTONE Released
Parties under the Age Discrimination in Employment Act of 1967, as amended;
Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights Act of
1866, as amended by the Civil Rights Act of 1991 (42 U.S.C. § 1981); the
Rehabilitation Act of 1973, as amended; the Employee Retirement Income Security
Act of 1974, as amended; the New York Human Rights Law, and other similar state
or local laws; the Americans with Disabilities Act; the Worker Adjustment and
Retraining Notification Act; the Equal Pay Act; Executive Order 11246; Executive
Order 11141; and any other statutory claim, employment or other contract or
implied contract claim or common law claim for wrongful discharge, breach of an
implied covenant of good faith and fair dealing, defamation, or invasion of
privacy arising out of or involving his employment with KINGSTONE, the
termination of his employment with KINGSTONE, or involving any continuing
effects of his employment with KINGSTONE or termination of employment with
KINGSTONE.  EMPLOYEE further acknowledges that he is aware that statutes exist
that render null and void releases and discharges of any claims, rights,
demands, liabilities, action and causes of action which are unknown to the
releasing or discharging part at the time of execution of the release and
discharge. EMPLOYEE hereby expressly waives, surrenders and agrees to forego any
protection to which he would otherwise be entitled by virtue of the existence of
any such statute in any jurisdiction including, but not limited to, the State of
New York.
(b) Notwithstanding Paragraph 3(a), EMPLOYEE acknowledges that he is not waiving
and is not being required to waive any right that cannot be waived under law,
including the right to file an administrative charge or participate in an
administrative investigation or proceeding; provided, however, that EMPLOYEE
disclaims and waives any right to share or participate in any monetary award
resulting from the prosecution of such charge or investigation or proceeding,
except that nothing in this Agreement limits EMPLOYEE’s right to receive an
award or bounty for providing information to a governmental authority pursuant
to any law or regulation.  Additionally, EMPLOYEE is not waiving (i) any claim
for the benefits provided for in this Agreement, including, without limitation,
the stock and option awards previously granted to EMPLOYEE (as described in
Paragraph 2(a)(iii)); (ii) any vested retirement benefits under any KINGSTONE
plan; (iii) any rights to indemnification by KINGSTONE, whether pursuant to
applicable law, contract or KINGSTONE’s organizing documents; (iv) his rights
under any applicable directors and officers (D&O) or other insurance policies;
or (v) his rights under COBRA.

--------------------------------------------------------------------------------

(c) EMPLOYEE acknowledges and agrees that, in order to be entitled to receive
the payments and benefits provided for in Paragraph 2, in addition to the
requirement that he comply with his covenants set forth in this Agreement, he
must execute and deliver to KINGSTONE on the Separation Date a letter in the
form set forth on Exhibit A attached hereto pursuant to which he confirms the
provisions of this Paragraph 3 as of such date (the “Release Confirmation”) and
that he not revoke the Release Confirmation during the seven (7) day period
following his delivery thereof.  Any such revocation would need to be made in
the manner set forth in Paragraph 15.
4. Representation by the Employer.  Each of KINS and KICO represents and
warrants that it is not aware of any facts or circumstances that would give rise
to a claim against EMPLOYEE.  The parties acknowledge that the foregoing
representation and warranty is a material inducement to EMPLOYEE’s provision of
the release of claims set forth in Paragraph 3.
5. Severability.  If any provision of this Agreement shall be found by a court
to be invalid or unenforceable, in whole or in part, then such provision shall
be construed and/or modified or restricted to the extent and in the manner
necessary to render the same valid and enforceable, or shall be deemed excised
from this Agreement, as the case may require, and this Agreement shall be
construed and enforced to the maximum extent permitted by law, as if such
provision had been originally incorporated herein as so modified or restricted,
or as if such provision had not been originally incorporated herein, as the case
may be.  The parties further agree to seek a lawful substitute for any provision
found to be unlawful; provided, that, if the parties are unable to agree upon a
lawful substitute, the parties desire and request that a court or other
authority called upon to decide the enforceability of this Agreement modify the
Agreement so that, once modified, the Agreement will be enforceable to the
maximum extent permitted by the law in existence at the time of the requested
enforcement.
6. Waiver.  A waiver by KINGSTONE of a breach of any provision of this Agreement
by EMPLOYEE shall not operate or be construed as a waiver or estoppel of any
subsequent breach by EMPLOYEE.  No waiver shall be valid unless in writing and
signed by an authorized officer of KINGSTONE. A waiver by EMPLOYEE of a breach
of any provision of this Agreement by KINGSTONE shall not operate or be
construed as a waiver or estoppel of any subsequent breach by KINGSTONE.  No
waiver shall be valid unless in writing and signed by EMPLOYEE.
7. Non-Admission.  The parties understand and agree that their entry into this
Agreement and their promises set forth therein shall not be construed as an
admission of any liability or obligation by KINGSTONE or EMPLOYEE to the other
party or to any other Person, and no party makes any such admission.
8. No Disparaging, Untrue or Misleading Statements.  EMPLOYEE agrees that he
will not make, to any third party, any disparaging written or oral statements
about or relating to, respectively, KINGSTONE, its products or services, or
about or relating to any officer, director, agent, employee, or other Person
acting on KINGSTONE’s behalf.  KINS and KICO each agree that their directors and
executive officers will not make, to any third party, any disparaging written or
oral statements about or relating to EMPLOYEE.  For the avoidance of doubt,
nothing in this Agreement shall be construed to inhibit EMPLOYEE, KINGSTONE or
any other Person from providing truthful testimony in any legal or
administrative proceeding.

--------------------------------------------------------------------------------

9. Return of Materials. EMPLOYEE represents that he will return, within three
(3) business days of the Separation Date, all KINGSTONE property and all
originals and all copies, including electronic and hard copy, of all KINGSTONE
documents, within his possession as of the Separation Date (whether on a
KINGSTONE computer, a personal computer or otherwise), including but not limited
to a credit card, and keys.  Notwithstanding the foregoing, following the
Separation Date, EMPLOYEE shall be entitled to retain, without cost, the
KINGSTONE laptop computer furnished to him provided that the procedures set
forth in the KINGSTONE Employee Service Recognition – Laptop Gift Policy are
followed.  In addition, notwithstanding the foregoing, EMPLOYEE shall be
entitled to utilize KINGSTONE property to the extent necessary for him to
perform this duties pursuant to the Consulting Agreement of even date between
KINGSTONE and EMPLOYEE.
10. Covenants.  (a) In consideration of KINGSTONE’s agreement to make the
payments and provide the benefits set forth in Paragraph 2, and in order to
induce KINGSTONE to execute this Agreement, EMPLOYEE agrees as set forth below. 
For purposes of this Paragraph 10, the term “KINGSTONE” shall include each of
KINS, KICO and the other Kingstone Released Parties.
(i) From and after the date hereof, EMPLOYEE will treat and hold in confidence
and not disclose any and all Confidential Information (as hereinafter defined)
and refrain from using any of the Confidential Information, and shall deliver
promptly to KINGSTONE or destroy, at the written request and option of
KINGSTONE, all tangible embodiments (and all copies) of the Confidential
Information which are in his possession.  In the event that EMPLOYEE is
requested or required (by oral question or written request for information or
documents in any legal proceeding, interrogatory, subpoena, civil investigative
demand, or similar legal proceeding) to disclose any Confidential Information,
he will notify KINGSTONE promptly of the request or requirement so that
KINGSTONE may seek a protective order.
(ii) For purposes hereof, the term “Confidential Information” shall mean (i) the
terms and provisions of this Agreement and (ii) confidential or proprietary
information and trade secrets of KINGSTONE including, without limitation, all
correspondence, memoranda, files, manuals, books, lists, financial, operating or
marketing records, forms, concepts, sales presentations, marketing programs,
marketing strategy, business practices, bidding information, methods of
operation, trademarks, patents, patent applications, other intellectual property
rights, licenses, software and other technical information, customer leads,
customer lists, supplier leads, supplier lists, producer leads, producer lists,
contract proposals, documents identifying, and information and data relating
to,  past, present and future customers, suppliers and producers, hiring and
training methods, personnel records, investment policies, pricing and cost
information, financial and other confidential and proprietary information
concerning KINGSTONE’s operations and expansion plans, other trade secrets, any
analyses, compilations or reports with regard to the foregoing, and all other
information relating to KINGSTONE, whether such information is in written form
or on magnetic tape, floppy disks, cd-roms or other means of storing electronic
data. Confidential Information shall not include any information (i) which has
been publicly disclosed by means other than by a breach of a confidentiality
agreement, or (ii) which is subsequently disclosed by any third party not in
breach of a confidentiality agreement.

--------------------------------------------------------------------------------

(iii) EMPLOYEE will not at any time through the Separation Date, and for a
period of one (1) year thereafter, without the prior written consent of an
authorized representative of KINGSTONE, directly or indirectly, whether
individually or as a principal, officer, employee, partner, shareholder, member,
manager, director, agent of, or consultant or independent contractor to, any
Person:
(A)
cause or seek to persuade any director, officer or employee of, or consultant or
independent contractor to, KINGSTONE to discontinue or materially modify the
status, employment or relationship of such Person with KINGSTONE; or

(B)
hire, retain or associate in a business relationship with, directly or
indirectly, any director, officer or employee of KINGSTONE.

(iv) Following the Separation Date, EMPLOYEE shall do the following:
(A)
assist KINGSTONE in its efforts to back up all data accessible by him including,
but not limited to, Confidential Information, emails, passwords, and/or programs
contained on EMPLOYEE’s business computer and/or personal computer, if used in
the business of KINGSTONE;

(B)
upon completion of the backup of EMPLOYEE’s personal computer, permanently
delete and expunge any such Confidential Information, emails, passwords, and/or
programs from that system without retaining any reproductions (in whole or in
part); EMPLOYEE shall provide KINGSTONE access to such computer as requested to
verify that the necessary copying and/or deletion is done;

(C)
coordinate with KINGSTONE to ensure that his KINGSTONE email address is fully
accessible by authorized representatives of KINGSTONE and is forwarded to an
email address designated by the Chief Executive Officer of KINGSTONE;

(D)
forward any and all information obtained via email pertaining to the business of
KINGSTONE, upon his discovery, to an email address designated by the Chief
Executive Officer of KINGSTONE;

(E)
provide support and cooperation to KINGSTONE concerning any business matter of
which he has knowledge by virtue of his employment with KICO prior to the
Separation Date, including, without limitation, in connection with any and all
legal and/or administrative proceedings relating to KINGSTONE.

--------------------------------------------------------------------------------

(b) The covenants contained in this Paragraph 10 are material elements of the
consideration to be paid by KINGSTONE under this Agreement and are reasonable
and properly required for the adequate protection of KINGSTONE.
(c) The parties recognize that, because of the nature of the subject matter of
this Paragraph 10, it would be impracticable and extremely difficult to
determine actual damages to KINGSTONE in the event of a breach or threatened
breach of any provision hereof by EMPLOYEE.  Accordingly, in such event,
KINGSTONE shall have the following rights and remedies:
(A) the right and remedy to have the provisions of this Agreement specifically
enforced by any court having equity jurisdiction, by way of injunctive relief or
otherwise, it being acknowledged and agreed that any such breach or threatened
breach will cause irreparable injury to KINGSTONE, that money damages will not
provide an adequate remedy to KINGSTONE and that KINGSTONE shall not be required
to post any bond or other security in connection therewith;
(B) the right and remedy to require EMPLOYEE to account for and pay over to
KINGSTONE all monies and other consideration derived or received by EMPLOYEE as
the result of any transactions constituting a breach of any of the provisions of
this Paragraph 10, and EMPLOYEE hereby agrees to account for and pay over such
monies and other consideration to KINGSTONE; and
(C) the right to recover attorneys’ fees incurred in any action or proceeding in
which it seeks to enforce its rights hereunder.
(d) EMPLOYEE understands that, in the event of any violation of the covenants
set forth in Paragraph 8, 9 and/or 10, KINGSTONE’s obligations pursuant to
Paragraph 2 shall terminate and be of no further force or effect, EMPLOYEE shall
no longer be entitled to the benefits of Paragraph 2(a)(iii) and EMPLOYEE shall
be obligated to (i) reimburse KINGSTONE for all amounts paid to or on behalf of
EMPLOYEE and (ii) return all shares received pursuant to Paragraph 2(a)(iii) (or
the proceeds of sale thereof), net of any exercise price paid (with regard to
options).
11. Affirmations.  EMPLOYEE affirms that he has not filed or caused to be filed,
and is not presently a plaintiff or claimant party to, any claim, complaint, or
action against KINGSTONE in any forum.  EMPLOYEE furthermore affirms that he has
no known workplace injuries or occupational diseases.
12. Choice of Law; Jurisdiction; Waiver of Trial By Jury.  The parties agree
that this Agreement shall be governed by and construed in accordance with the
laws of the State of New York, excluding choice of law principles thereof. 
KINGSTONE and EMPLOYEE hereby irrevocably consent and submit to the exclusive
jurisdiction of any federal or state court located within Nassau County or
Suffolk County, New York over any dispute arising out of or relating to this
Agreement and each party hereby irrevocably agrees that all claims in respect of
such dispute or any legal action related thereto may be heard and determined in
such courts.  Each party hereby irrevocably waives, to the fullest extent
permitted by applicable law, any objection that such party may now or hereafter
have to the laying of venue of any such dispute brought in such court or any
defense of inconvenient forum for the maintenance of such dispute.  In
connection with any controversy arising out of or relating to the Agreement,
each of KINGSTONE and EMPLOYEE irrevocably (a) consents to service of process
out of the aforementioned courts, and (b) WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL ACTION (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) AND ANY
OBJECTION THAT IT OR HE MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT BROUGHT
IN THE AFOREMENTIONED COURTS.

--------------------------------------------------------------------------------

13. Facsimile; Email.  Signatures hereon which are transmitted via facsimile,
email or other electronic image shall be deemed original signatures.
14. Representation.  EMPLOYEE hereby agrees that the release set forth in
Paragraph 3 of this Agreement is given knowingly and voluntarily and
acknowledges that:
(a) this Agreement is written in a manner understood by EMPLOYEE;
(b) this release refers to and waives any and all rights or claims that he may
have arising under the Age Discrimination in Employment Act, as amended;
(c) EMPLOYEE has not waived any rights arising after the date of this Agreement;
(d) EMPLOYEE has received valuable consideration in exchange for the release in
addition to amounts to which EMPLOYEE is already entitled to receive; and
(e) EMPLOYEE has been advised to consult with an attorney prior to executing
this Agreement.
15. Consideration and Revocation.
(a) EMPLOYEE received this Agreement on June 11, 2020, and EMPLOYEE has been
given twenty-one (21) days from receipt of this Agreement to consider whether to
sign this Agreement. EMPLOYEE agrees that changes or modifications to this
Agreement do not restart or otherwise extend the above twenty-one (21) day
period.  Moreover, EMPLOYEE shall have seven (7) days following execution to
revoke this Agreement (the “Revocation Period”) in writing to Barry Goldstein,
President (in care of KINS at its principal corporate offices, 15 Joys Lane,
Kingston, New York 12401) and the Agreement shall not take effect until the
Revocation Period has ended (the “Agreement Effective Date”).  Any such
revocation shall state, “I hereby revoke my acceptance of the Agreement and
General Release by and among Kingstone Companies, Inc., Kingstone Insurance
Company and me.”  The revocation must be received by Mr. Goldstein by the end of
the Revocation Period.  If the last day of the Revocation Period is a Saturday,
Sunday, or legal holiday in the state of New York, then the Revocation Period
shall not expire until the next following day which is not a Saturday, Sunday,
or legal holiday, and the Agreement Effective Date shall be likewise extended. 
In the event of a timely revocation by EMPLOYEE, this Agreement shall be deemed
null and void.
(b) In addition, EMPLOYEE shall have seven (7) days following execution of the
Release Confirmation to revoke the Release Confirmation in writing to Barry
Goldstein, President (in care of KINS at its principal corporate offices, 15
Joys Lane, Kingston, New York 12401) and the Release Confirmation shall not take
effect until those seven (7) days have ended.  Any such revocation shall be made
in the manner set forth in paragraph (a) above.

--------------------------------------------------------------------------------

16. Section 409A Compliance.  This Agreement is intended to be interpreted and
operated to the fullest extent possible so that the payments and benefits under
this Agreement either shall be exempt from the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended, and final Treasury regulations
and other guidance promulgated thereunder (collectively, “Code Section 409A”) or
shall comply with the requirements of Code Section 409A.
17. Entire Agreement; Amendment.  This Agreement set forth the entire
understanding of KINGSTONE and EMPLOYEE with respect to the subject matter
hereof and may not be altered, amended, or modified except in writing signed by
both EMPLOYEE and  KINGSTONE.
18. Joint Participation.  The parties hereto participated jointly in the
negotiation and preparation of this Agreement, and each party has had the
opportunity to obtain the advice of legal counsel and to review and comment upon
the Agreement.  Accordingly, it is agreed that no rule of construction shall
apply against any party or in favor of any party.  This Agreement shall be
construed as if the parties jointly prepared this Agreement, and any uncertainty
or ambiguity shall not be interpreted against one party and in favor of the
other.
19. Binding Effect; Assignment.  This Agreement and the various rights and
obligations arising hereunder shall inure to the benefit of and be binding upon
the parties and their respective successors, heirs, representatives and
permitted assigns.  Neither party may assign its respective interests hereunder
without the express written consent of the other party.
20. Execution of Agreement.  This Agreement may be executed in several
counterparts, each of which shall be considered an original, but which when
taken together, shall constitute one Agreement.  This Agreement shall not be
effective unless and until the Compensation Committee of the Board of Directors
of KINS shall have given its approval thereto and this Agreement shall have been
executed by its Chairman.
PLEASE READ THIS AGREEMENT AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS BEFORE
SIGNING IT.  THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS,
INCLUDING THOSE UNDER THE FEDERAL AGE DISCRIMINATION IN EMPLOYMENT ACT, AND
OTHER FEDERAL, STATE AND LOCAL LAWS PROHIBITING DISCRIMINATION IN EMPLOYMENT.
If EMPLOYEE has signed this Agreement less than 21 days after he received it
from KINGSTONE, he confirms that he has done so voluntarily and without any
pressure or coercion from anyone at KINGSTONE.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, EMPLOYEE and KINGSTONE have voluntarily signed this
Agreement and General Release on the date set forth below.


KINGSTONE COMPANIES, INC.
VICTOR BRODSKY
   
By:   /s/
    /s/

      Barry Goldstein
      President
Victor Brodsky
   
Date:  June 22, 2020
Date:  June 22, 2020
   
KINGSTONE INSURANCE COMPANY
     
By:  /s///

 
      Barry Goldstein
      President
     
Date: June 22, 2020
 
 
Agreed:
 
COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF KINGSTONE COMPANIES, INC.
 
By:  /s/ 

      William L. Yankus
      Chairman
 
Date:  July 20, 2020
 

--------------------------------------------------------------------------------

Schedule A


Unvested Stock Awards as of Separation Date Subject to Continued Vesting




Stock Award Granted in 2018
•
vesting February 22, 2021: 2,327 shares



Stock Awards Granted in 2019
•
vesting April 10, 2021:  3,645 shares

•
vesting April 10, 2022:  3,643 shares



Option Award Granted in 2020
•
vesting January 27, 2022:  26,064 shares

--------------------------------------------------------------------------------

Exhibit A


Form of General Release Confirmation






To:  Kingstone Companies, Inc.
Kingstone Insurance Company
Attention:  Chief Executive Officer


Reference is made to the Agreement and General Release, dated as of July 20,
2020, by and among Kingstone Companies, Inc., Kingstone Insurance Company and
the undersigned (the “Agreement”).


The undersigned hereby confirms that the provisions of Paragraph 3 of the
Agreement (General Release) apply as of the date hereof as if executed and
delivered on and as of the date hereof.


The undersigned understands that he has the right to revoke the foregoing
confirmation in accordance with the provisions of Paragraph 3(c) of the
Agreement.




September 30, 2020  
Victor Brodsky